


Exhibit 10(ll)
 
 
CenterPoint Energy, Inc.
Summary of Non-Employee Director Compensation
 
The following is a summary of compensation paid to the non-employee directors of
CenterPoint Energy, Inc. (the “Company”) effective April 21, 2011. For
additional information regarding the compensation of the non-employee directors,
please read the definitive proxy statement relating to the Company’s 2012 annual
meeting of shareholders to be filed pursuant to Regulation 14A.
 
•
Annual retainer fee of $50,000 for Board membership;



•
Fee of $2,000 for each Board or Committee meeting attended;



•
Supplemental annual retainer of $15,000 for serving as a chairman of the Audit
Committee or Compensation Committee; and



•
Supplemental annual retainer of $5,000 for serving as a chairman of any other
Board committee.



The Chairman receives the compensation payable to other non-employee directors
plus supplemental compensation authorized by the board of directors of the
Company, as summarized in Exhibit 10(s) to the Company's Annual Report on Form
10-K for the year ended December 31, 2011, which exhibit is incorporated by
reference herein.
 
Stock Grants. Each non-employee director may also receive an annual grant of up
to 5,000 shares of CenterPoint Energy common stock which vest on the first
anniversary of the grant date. Upon the initial nomination to the Board, in
addition to the annual grant, a non-employee director may be granted a one-time
grant of up to 5,000 shares of CenterPoint Energy common stock.
 
Deferred Compensation Plan. Directors may elect each year to defer all or part
of their annual retainer fees, including committee chairman fees, and meeting
fees. Directors participating in these plans may elect to receive distributions
of their deferred compensation and interest in three ways: (i) an early
distribution of either 50% or 100% of their account balance in any year that is
at least four years from the year of deferral up to the year in which they reach
age 70, (ii) a lump sum distribution payable in the year after they reach age 70
or upon leaving the Board of Directors, whichever is later, or (iii) 15 annual
installments beginning on the first of the month coincident with or next
following age 70 or upon leaving the Board of Directors, whichever is later.
 
Executive Life Insurance Plan. Non-employee directors who were elected to the
Board before 2001 participate in CenterPoint Energy’s executive life insurance
plan. This plan provides endorsement split-dollar life insurance with a death
benefit of $180,000 with coverage continuing after the director’s termination of
service at age 65 or later. Directors elected to the Board after 2000 may not
participate in this plan.


